Citation Nr: 0734672	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine disc 
disease and degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to April 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, denied service connection for 
lumbar spine disc disease and degenerative changes.  

In June 2007, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for lumbar spine disc disease.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

There is evidence of record which shows the veteran is 
receiving disability benefits through the Social Security 
Administration (SSA).  In a written statement submitted with 
the veteran's August 2001 Application for Compensation and/or 
Pension, the veteran indicated that he has been receiving 
Social Security disability benefits since March 1981.  More 
recently, at the June 2007 Travel Board hearing, the veteran 
testified that he receives SSA disability benefits for his 
back disability.  

Review of the record reveals that the actual SSA decision and 
the reports and records considered by SSA in making its 
decision are not contained in the claims folder.  VA's duty 
to assist the veteran particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  See 38 
C.F.R. § 3.159(c)(2) (2007).  Therefore, because these 
records may contain pertinent information to this claim, VA 
is obligated to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully documented in the 
claims file.  

2.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development 
is warranted including, but not limited 
to, obtaining any outstanding treatment 
records or whether an additional an 
orthopedic examination is necessary.

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of 


this case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



